Citation Nr: 1424546	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  07-30 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for gout of the right index finger.

2.  Entitlement to service connection for right hip disorder.

3.  Entitlement to service connection for bilateral shoulder disorder.

4.  Entitlement to service connection for right knee disorder.

5.  Entitlement to service connection for back disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse, and R.K.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to September 1991 and from October 1996 to May 2001.  She had a period of active duty training (ADT) from December 1983 to April 1984.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The RO, in pertinent part, denied the benefits sought on appeal.

The Veteran presented testimony before a Decision Review Officer (DRO) in December 2009 and the Board in March 2014; the transcripts have been obtained and associated with the paper claims file and/or virtual record.

The claims of service connection for the right knee and back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on active duty from March 1991 to September 1991 and from October 1996 to May 200; she had a period of ADT from December 1983 to April 1984.    

2.  On March 25, 2014, at hearing before the Board and prior to the promulgation of a decision in the appeal, the Veteran withdrew her claim of entitlement to service connection for gout of the right index finger.  

3.  A right hip disorder, variously diagnosed as right greater trochanteric bursitis, is related to an injury during ADT.
 
4.  The Veteran is not currently shown to have a diagnosed bilateral shoulder disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for gout of the right index finger have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for right greater trochanteric bursitis have been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for a bilateral shoulder disorder have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

In this decision, the Board grants entitlement to service connection for a right hip disorder, which represents a complete grant of the benefit sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 
With regard to the bilateral shoulder claim, the RO provided the Veteran pre- adjudication notice by letters dated in May 2005, December 2005, and March 2006 (Dingess notice).  An additional letter was sent in May 2012.

VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board and DRO, the transcripts of which have been obtained.  

At the March 2014 Board hearing, the Veteran submitted additional records in support of her appeal.  The Veteran waived initial RO consideration of the newly submitted evidence and as such, remand is not necessary for preparation of a supplemental statement of the case.  38 C.F.R. § 20.1304(c).

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  The term active military, naval, or air service includes any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain disorders, such as arthritis, are presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. 


A. Gout Right Index Finger

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


B. Right Hip Disorder

The Veteran seeks service connection for a right hip disorder which she contends is the result of an injury during a period of ADT, i.e. falling in a foxhole.  

The Veteran's service treatment records reveal that she injured her right hip in January 1984, during a period of ADT.  Providers noted the Veteran fell while exiting from a foxhole.  She was alternatively diagnosed with strained right hip muscle, hyper abduction injury of the right posterior hip, tenderness of the iliac crest, and acute gluteus medius strain.  A May 1987 Report of Medical History noted the Veteran fell in a foxhole and hurt her right hip.  The provider indicated the Veteran had steroid injections for right hip bursitis.   Reports of Medical History dated in June 1995 and May 2001 also noted bursitis from a right hip injury.  

Post-service, the Veteran has sought treatment from VA for right hip pain.  The February 2011 VA examiner diagnosed the Veteran with right hip bursitis with no radiographic evidence of hip pathology or clinical deficits with regard to the hip.  The examiner opined right hip bursitis was not caused by or a result of her fall within the foxhole while in the service.  

In a March 2014 letter, Dr. RKD indicated he reviewed the Veteran's military records and based on review of these records and examination of the Veteran, that he felt strongly that her current recurrence of right greater trochanteric bursitis was partially related to her injury in January 1984.

The Veteran testified that she has suffered from ongoing hip problems since the 1984 injury.  The Veteran is competent to report that she injured her right hip in service and that hip problems have existed from service to the present.  See 
38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).    The Board finds the Veteran's continuity of symptomatology with respect to her right hip following service to be credible.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

There exists an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  As such, reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 3.102.

Service connection for a right hip disorder is warranted.  There is no need for further medical inquiry.  The appeal is granted.  38 C.F.R. § 3.303.


C. Bilateral Shoulder Disorder

The Veteran seeks service connection for a bilateral shoulder disorder which she contends is the result of an injury during a period of ADT, i.e. falling in a foxhole.  Specifically, she contends as a result of the fall she developed a "winged scapula."

The Veteran's service treatment records reveal that she fell while exiting from a foxhole in January 1984, during a period of ADT.  The only injury noted at the time was to the right hip.  In April 1984, the Veteran was treated for sore shoulders of four weeks duration when doing pushups.  There was no history of trauma reported.  The provider noted she had a "winging right scapula with push-ups."  The pain was said to be due to heavy workouts.  

The mere fact that she reported complaints of sore shoulders in 1984 and was said to have "winging right scapula" is not enough to establish that a chronic bilateral shoulder disorder manifested in service.  There was no additional treatment for the shoulders in service.  She was placed on a permanent profile in May 1987 for "no pushups" and "can carry no backpacks" for muscular problems with her scapulae.  There was a profile for left shoulder pain in February 1997.   Physical examinations and medical histories were negative for complaints or a diagnosis of a bilateral shoulder disorder in April 1983, May 1987, April 1991, June 1995, and May 2001.

Post-service, the Veteran has been treated for shoulder pain and scapulothoracic muscle spasm; however, she has not been diagnosed with a bilateral shoulder disorder.  Notably, the February 2011 VA examiner found no evidence of winged scapula of either shoulder.  The Veteran was diagnosed with bilateral shoulder parascapular myalgia with no radiographic evidence of pathology of either of the shoulder joints or clinical deficits noted.  The examiner opined such myalgia was not caused by or a result of her fall within the foxhole while in service.   

In a March 2014 statement the Veteran indicated that through her research, she discovered that "winged scapula" can be corrected by medical care, which allows the scapula to retract against the back as the muscles are able to relax.  She claimed that simply because she did not have a winged scapula upon VA examination in 2011, does not mean that there was no damage to her shoulders.  

Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, i.e. whether there is a current bilateral shoulder disability.  Moreover, it is important to point out at this juncture that pain is not in and of itself a disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury incurred during service, the basic compensation statutes cannot be satisfied). 

The evidence of record fails to document a separate shoulder disorder manifested by pain and spasm that is attributable to the Veteran's service.  (Note: the Board is further developing the claim for a back disorder).  See Boyer, supra.  In the absence of proof of such disability there is no valid claim for service connection.  

As a preponderance of the evidence is against entitlement to service connection for a bilateral shoulder disorder, denial of the benefit sought is required and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claim of service connection for gout of the right index finger is dismissed.

Service connection for right greater trochanteric bursitis is granted.

Service connection for a bilateral should disorder is denied.


REMAND

The Veteran has also filed claims of entitlement to service connection for back and right knee disorders.  A preliminary review of the record reveals the matters are not ready for appellate disposition.

The Veteran claims that she developed back and right knee disorders after she fell in a foxhole in 1984.  She alternatively alleged secondary causation during her December 2009 DRO hearing, i.e. altered gait secondary to right hip disability.  The Board finds that additional VA examination is necessary in the instant appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records reveal that she fell while exiting from a foxhole in January 1984, during a period of ADT.  In April 1984, the Veteran was treated for sore shoulders of four weeks duration when doing pushups.  The provider noted she had a "winging right scapula with push-ups."  She was placed on a permanent profile in May 1987 for "no pushups" and "can carry no backpacks" for muscular problems with her scapulae.  A May 1987 private treatment note indicated the Veteran had been treated for cervicobrachial syndrome created by a disproportional unbalance in the thoracic paravertebral spinal muscles.   A May 1987 report of medical history noted complaints of occasional back discomfort.   A June 1995 report of medical history noted recurring back pain.  In October 1998, the Veteran reported right leg pain while running that radiated to below the knee.  On a May 2001 medical history, the Veteran reported right knee and back problems.  The provider noted the Veteran had traumatic arthritis of the knees (though no radiographic evidence was shown to support the diagnosis).  She was found not retainable in January 2005 because of "arthritis of the bilateral knees." 

Post-service, with regard to the back claim, the Veteran has been diagnosed with cervical segmental dysfunction, thoracic segmental dysfunction, rhomboid muscle spasm, mild degenerative disc disease (DDD) of L5-S1, degenerative changes of T3-4, and scoliosis.  In July 2012, a VA treatment provider opined it was at least as likely as not that degenerative changes of T3-4 were related to remote trauma to the spine in service.  In a March 2013 addendum, the same provider indicated that the Veteran requested that he write an additional statement that her spinal abnormalities were all related to her past trauma and that she had no other spinal abnormalities but the ones caused by the trauma.  The examiner indicated it was "so noted."  However, as delineated above, there are disabilities throughout the spine and a new VA examination is needed to determine the etiology of such.  With regard to the knees, she has been diagnosed with chondromalacia of the knees and degenerative joint disease.  The February 2011 VA examiner opined the knee and lumbar spine disorders were not related to service; however, an opinion on secondary causation was not rendered.  Such must be obtained upon Remand.  

Questions remain as to whether the Veteran's back and right knees disorders are related to service and/or a service-connected disability.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  A new VA examination is required.  

Updated records of any subsequent treatment the Veteran has received for the claimed right knee and back disorders are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for her right hip and back disorders.  All requests for records and their responses must be associated with the claims folder.

2.  After the development above has been completed, schedule the Veteran for the appropriate VA examination.  The examiner is asked to address the following.  

Back Disorder:  (a) Please list all current disabilities of the spine (cervical, thoracic and lumbar).  (b) Please address all findings of the spine, to include, but not limited to cervical segmental dysfunction, thoracic segmental dysfunction, rhomboid muscle spasm, mild DDD, of L5-S1, degenerative changes of T3-4, and scoliosis, and state whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed back disorder had its onset or was caused by the Veteran's confirmed fall in a foxhole in January 1984 during service or is otherwise related to service.   (c) Alternatively, the examiner is asked to state whether it is at least as likely as not that (a 50 percent probability or greater)any currently diagnosed back disorder is proximately due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) a service-connected disability.  

Right Knee: (a) Please ask the examiner to list all disorders of the right knee and then state whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed right knee disorder had its onset or was caused by the Veteran's confirmed fall in a foxhole in January 1984 during service or is otherwise related to service.   (b) Alternatively, the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed right knee disorder is proximately due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) a service-connected disability.  

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her  representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


